Citation Nr: 1212557	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter disease, right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter disease, left knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for a back condition and to reopen a previously denied claim for a right shoulder condition appear to have been raised by the Veteran in August 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action, which may include clarifying with the Veteran whether he intended to file claims for these disorders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to an increased disability rating for bilateral Osgood-Schlatter disease.  He asserted during the hearing that he had inflammation and swelling in his knees.  He also testified that he had knee pain daily along with buckling and locking.  See the September 2010 Board hearing transcript.

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's testimony indicates his conditions may have worsened since the last VA examination, and as the last VA examination was in September 2008, another VA examination is warranted at this time.  


Records

In addition, it is noted that the Veteran authorized the release of records of Dr. Kahn to VA.  In a September 2009 letter, the RO indicated that it attempted to obtain records from Drs. Tari, Feldman, Sahni, and Perilstein.  It does not appear that the RO attempted to obtain medical records from Dr. Kahn.  It is also noted that the Veteran reported in July 2009 that MRI Woodbridge had relevant records but it does not appear that an appropriate release was provided authorizing the RO to obtain those records.  To the extent that it is unclear if there are any additional records that have not yet been submitted, the Veteran should again be requested to provide or authorize VA to obtain such records.  

Additionally, it is unclear whether the Veteran receives medical treatment at a VA medical center.  Upon remand, the Veteran should be asked to identify the VA medical facilities, if any, where he receives treatment and the approximate dates of treatment.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder, to include records from Dr. Kahn and MRI Woodbridge.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be asked to identify the VA facilities where he has received treatment for his knees and the approximate dates of treatment.  Identified records should then be obtained and associated with the record.  

2.  Schedule the Veteran for the appropriate examination for knee disorders.  The report of examination should include a detailed account of all manifestations of the service-connected left knee and right knee disabilities and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion due to pain or on flare-ups.  The examiner is also asked to assess whether the Veteran has lateral instability or recurrent subluxation associated with the service-connected disabilities for and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



